Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 4 is  rejected under 35 U.S.C. 102a2 as being anticipated by Nickleson (US 10323376 B1)
Regarding Claim 4, Nickelson discloses an automatic water surface skimmer, comprising a body (Element 10) with an accommodating cavity and a storage member (Element 21) with at least one through hole, wherein the storage member is a cavity structure with an opening in an upper end and is assembled on the body in a detachable manner ( See Fig. 7.); the body is provided with the accommodating cavity running through upper and lower portions, and the accommodating cavity is provided with an upper opening for placing the storage member from the top to the bottom (See Fig. 6.); the storage member or the body is rotationally connected with a rolling member capable of driving garbage to enter the cavity structure. (Element 22)


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13 is rejected under 35 U.S.C. 103 as being unpatentable over Nickleson (US 10323376 B1) in view of Cheng (CN 103935476 A, provided by Applicant).
Regarding Claim 13, the automatic water surface skimmer according to claim 4, but does not explicitly disclose wherein the two sides of the front end of the body are respectively provided with a mounting cavity with an opening in a front end for mounting a ranging sensor; the ranging sensor is assembled deep in the mounting cavity and a transmitting end of the ranging sensor faces to the opening in the front end of the mounting cavity; there is a certain distance between the transmitting end and the opening in the front end; the ranging sensor is a laser ranging sensor, an ultrasonic ranging sensor, or an infrared ranging sensor.
	Cheng discloses wherein the two sides of the front end of the body are respectively provided with obstacle wheels (Element 11) and mounting a ranging sensor; the ranging sensor is assembled deep in the mounting cavity and a transmitting end of the ranging sensor faces to the opening in the front end of the mounting cavity; there is a certain distance between the transmitting end and the opening in the front end; the ranging sensor is a laser ranging sensor, an ultrasonic ranging sensor, or an infrared ranging sensor. (Claim 8, the deep cavity location is implicit in that type of sensor.  See MPEP 2114.01)
It would have been obvious at the time of filing for a person of ordinary skill in the marine art to add to the two sides of Nickleson  a mounting cavity with an opening in a front end for mounting a ranging sensor; the ranging sensor is assembled deep in the mounting cavity and a transmitting end of the ranging sensor faces to the opening in the front end of the mounting cavity; there is a certain distance between the transmitting end and the opening in the front end; the ranging sensor is a laser ranging sensor, an ultrasonic ranging sensor, or an infrared ranging sensor.  The motivation to modify Nickleson is provide a range sensor for avoiding obstacles on the sides that may hit obstacles as a duplication of parts.  (See MPEP 2144.04-VI)

Allowable Subject Matter
Claim 1-3, 20 are allowed.
Claim 5 -12, 14-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Smith (US 20190301188 A1), Renaud (US 20150259940 A1), Haski, (US 20060104720 A1), Simik (US 20170022728 A1) and Wang (US 20210129948 A1) disclose automated disclose water surface skimmers.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW POLAY whose telephone number is (408)918-9746. The examiner can normally be reached M-F 9-5 Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe Morano can be reached on 5712726684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW POLAY/Primary Examiner, Art Unit 3617                                                                                                                                                                                                        27 October 2022